Citation Nr: 1227267	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  08-08 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to additional compensation for CS as a dependent child.

2.  Entitlement to additional compensation for SB as a dependent child prior to November 9, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which determined that CS and SB could not be added as dependent children.

This case had come to the Board as one issue regarding whether CS and SB can be deemed as the Veteran's children for VA purposes during the appeal.  However, in December 2010, the RO added SB as a dependent child, effective November 9, 2010.  Thus, the Board has rephrased the appeal as involving two, separate issues, although the same law applies to both individuals.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system.


FINDINGS OF FACT

1.  CS (male) and SB (female) are the Veteran's grandchildren from his daughter, AS.  CS was born in May 1991, and SB was born in August 1993.

2.  A January 2001 Order from the Juvenile Court of Montgomery County, Alabama, awarded legal custody of CS and SB to the Veteran.

3.  On September 23, 2010, a Probate Court Order added the Veteran as the father of CS and SB to each of their birth certificates.  This was done on October 14, 2010, and submitted to VA in November 2010.

4.  A December 2010 letter from VA indicates SB was added as a dependent, effective November 9, 2010.

5.  Prior to November 2010, there is no final decree of adoption, unrescinded interlocutory decree of adoption or adoption agreement making the Veteran an adoptive parent of CS and SB.

6.  The evidence does not establish that CS meets the criteria of a child for VA purposes, as he was over 18 years old at the time the Veteran adopted him.  


CONCLUSIONS OF LAW

1.  CS is not a dependent for purposes of additional compensation throughout the appeal.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57(c), 3.210(c) (2011).

2.  SB was not a dependent for purposes of additional compensation prior to November 2010.  38 U.S.C.A. § 101(4) (West 2002); 38 C.F.R. §§ 3.57(c), 3.210(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Generally, prior to consideration of the merits of an appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of his claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  In this case, however, such assistance is not warranted.  As addressed in greater detail below, the issue in this case turns on the law, and not the facts, of the case.  Livesay v. Principi, 15 Vet App 165, 178 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  That is, the law is dispositive in this case.  In this regard, VA's General Counsel has stated that VA's duty to notify and assist the Veteran is not applicable where there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  The VA General Counsel reasoned that under such circumstances, there was no reasonable possibility that such a claim could be substantiated.  See VAOGCPREC 5-04 (Applicability of 38 U.S.C. §§ 5103(a) and 5103(A) to Claims that Cannot Be Substantiated, 69 Fed. Reg. 59989 (2004)).  

Regardless, VA explained to the Veteran the evidence necessary to allow CS and SB to be dependent children who could be added to his award.  The Veteran requested that they be added to his award in June 2004.  See VA Form 21-686c, Declaration of Status of Dependents at item #s 14A-D.  In a March 2005 letter, VA informed the Veteran that it could not add CS and SB to his award because the evidence he had submitted showed they were his grandchildren.  See id.  It told him he could claim them as dependents if he "legally adopt[ed] them or have a placement order from a court pending the legal adoption process."  It then told him that in order for VA to add CS and SB as his dependents, he would need to provide proof of the adoption of CS and SB.  It asked the Veteran to submit this evidence within 60 days, if possible. 

The following month, the Veteran submitted an "Order from the Juvenile Court of Montgomery County, Alabama," which showed the Veteran had been awarded legal custody of CS and SB in January 2001.  See submission, received in April 2005.  In December 2005, the RO informed the Veteran that this document was insufficient to establish a legal adoption.  See id.  VA explained, "While you may have custody of the children C[S] and S[B], the custody must be a placement order pending adoption.  This is a special permanent order placing the children in your custody as a temporary measure while the adoption is being finalized.  The order does not meet the requirements."  Id.  

The reason the Board is laying all these facts out is to show that the Veteran was informed of the very specific documentation he needed to submit to establish he had legally adopted CS and SB as early as 2005.  

VA also provided the Veteran with a hearing before a Decision Review Officer in December 2007 and the Board in May 2012.  Under 38 C.F.R. § 3.103(c)(2) (2011), it is the responsibility of the hearing officer to explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position.  In Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the hearing officer's (which includes a Veterans Law Judge) duties under 38 C.F.R. § 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id. at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id. at 496-97.

The Board finds that both duties were met by both the Decision Review Officer and the Veterans Law Judge who held the two hearings.  Both hearing officers addressed the issue on appeal and both asked the Veteran questions about documentation that would support the Veteran's allegation that he had either legally adopted the children or was given a form that showed he was in the process of legally adopting CS and SB.  See Decision Review Officer hearing transcript on page 5 and Board hearing transcript on pages 11-16.  At the Board hearing, the undersigned asked the Veteran about whether a social worker had been assigned to his case while the adoption process was occurring and that such person may be someone who could substantiate the allegation that the Veteran had been in the process of adopting CS and SB before 2010.  See transcript on pages 15-16.  The Veterans Law Judge left the claims file open for 60 days to allow the Veteran to submit additional documentation showing that he had intended to adopt CS and SB.  The Board finds that the actions by both the Decision Review Officer and the Veterans Law Judge met the requirements of 38 C.F.R. § 3.103.  The Veteran was aware at both hearings of the documentation he needed to establish CS and SB as being adopted by him.

Following the May 2012 Board hearing, the Veteran did, in fact, submit additional evidence.  He attached a waiver of consideration of the evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  38 C.F.R. § 20.1304(c) (2011).

Analysis

The facts are as follows (some facts laid out above will be repeated).  The record shows that CS is a male and was born in May 1991.  SB is a female and was born in July 1993.  See amended birth certificates, dated October 2010.  CS and SB are the Veteran's daughter's children.  See submission from the Veteran's daughter, AS, dated May 2012.  

A January 2001 Order from the Juvenile Court of Montgomery County, Alabama, awarded legal custody of CS and SB to the Veteran.  In June 2004, the Veteran submitted VA Form 21-686c, Declaration of Status of Dependents, seeking to have CS and SB added to his compensation award as dependent children.  In a March 2005 letter VA informed the Veteran in order to add CS and SB as dependent children, he would need to submit evidence showing he had legally adopted them or had a placement order from a court pending the legal adoption process.  Id.  The Veteran informed VA that he was in the process of adopting CS and SB.  See VA Form 21-4138, Statement in Support of Claim, dated January 2006.  

At a December 2007 Decision Review Officer hearing, the Veteran testified he obtained custody of CS and SB in January 2001 and that they had been a part of his household since that time.  See transcript on page 2.  He stated he had retained a lawyer for the process of adopting them.  Id.  He said that it was taking some time because of procedural issues, such as the whereabouts of the father were unknown and so notice of the adoption had to be advertised.  Id. on pages 2-3.  The Veteran testified this had been an ongoing process since January 2001 and he had been taking care of the children during this time period.  Id. on page 3.  He described himself as being in the middle of the adoption process.  Id.  The Decision Review Officer asked the Veteran if the children had been a member of his household since 2001, and he responded in the affirmative.  Id. on page 4.  The Veteran stated he had hired an attorney in March 2006.  Id. on page 5.  He testified he had told the court in January 2001 that he wanted to adopt the children and stated they did not give him any other kind of document demonstrating his intent.  Id.  

In November 2010, the Veteran submitted amended birth certificates for CS and SB, which showed he was now the father of the two children.  See amended birth certificates, dated October 2010.  In a December 2010 letter, VA informed the Veteran that it had added SB to his award, effective November 9, 2010, but that she would be removed on her 18th birthday.  See id.  It told the Veteran that it could not add CS to his award because he had not been legally adopted until after his 18th birthday.

In May 2012, the Veteran provided testimony before the undersigned Veterans Law Judge.  There, the Veteran testified he thought he could get a document from the state of Alabama that the January 2001 order giving him legal custody of CS and SB was a prerequisite to obtaining a legal adoption.  See transcript on pages 2-3.  He said the woman whose name is on the January 2001 order came to his house to determine his feasibility of becoming a legal guardian, and that she knew the Veteran's intention was to adopt the children.  Id. on pages 3-4.  The Veteran also stated that the children's birth mother (who is the Veteran's daughter) knew that there was an intention to adopt the children following the Veteran obtaining custody of them.  Id. on pages 4-5.  The Veteran testified he hired a lawyer in 2006 to help in the process of adopting CS and SB and that the lawyer did not do anything to help the Veteran except cash the check.  Id. on pages 6-8.  He stated he hired a second lawyer between 2008 and before CS turned 18 years old.  Id. on page 8.  The Veteran and the undersigned agreed to leave the file open for 60 days to allow the Veteran to submit additional documentation showing his intent to adopt CS and SB.  Id. on pages 9-12.  The Veteran stated that CS and SB had lived with him since they were born.  Id. on page 14.

The Veteran subsequently submitted a statement from his daughter, AS, who stated that the purpose of granting temporary custody of her children, CS and SB, was so that her father could legally adopt them.  See id.  The Veteran also submitted a statement from LC, who stated she had cared for CS and SB on behalf of the Veteran from 2001 to 2008.  See id.  The Veteran wrote a note that he could not get documentation from the juvenile court because the people had "retired."  See submission.

The law allows for additional compensation in the case of a veteran whose disabilities are rated 30 percent or more, and who has dependent children.  38 U.S.C.A. § 1115.  The Veteran's service-connected disabilities have been evaluated as over 30 percent since 1996.  

The term "child" is defined, for purposes of VA benefits, as an unmarried person who is a legitimate child, a child legally adopted before the age of 18 years, a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household or was a member of the veteran's household at the time of the veteran's death, or an illegitimate child; and who is (i) under the age of 18 years; (ii) before the age of 18 years became permanently incapable of self support; or (iii) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57 (2011).  It is noted that a February 2007 amendment to 38 C.F.R. § 3.57(a)(1) concerning home-schooled children is not relevant to this case.  See 72 Fed. Reg. 6958 (Feb. 14, 2007). 

The term "adopted child" is defined by VA as a child adopted pursuant to a final decree of adoption, a child adopted pursuant to an unrescinded interlocutory decree of adoption while remaining in the custody of the adopting parent (or parents) during the interlocutory period, and a child who has been placed for adoption under an agreement entered into by the adopting parent (or parents) with any agency authorized by law to so act, unless and until such agreement is terminated unless the child remains in the custody of the adopting parent (or parents) during the period of placement for adoption under such agreement.  38 C.F.R. § 3.57(c).

Evidence to establish the fact of adoption includes a copy of the decree of adoption or a copy of the adoptive placement agreement.  If a jurisdiction requires petition to the court for release of adoption documents or information, or where release of such documents or information is prohibited, a copy of the child's revised birth certificate may substitute for a decree of adoption where a child is adopted into a veteran's family.  38 C.F.R. § 3.210.

The Board has carefully reviewed all the evidence of record and finds that the Veteran is precluded from establishing a legal adoption for both CS and SB prior to November 2010 and for CS as of November 2010.  The Veteran was informed that in order for him to establish the adoption of CS and SB that he had to submit proof of adoption for both children, which involved specific documentation.  See March 2005 letter.  He was informed what such proof included, but was not limited to, a "placement order pending adoption"  See December 2005 letter.  The Veteran was put on notice that the January 2001 order giving him custody of CS and SB was insufficient to establish that CS and SB were adopted children as defined by VA law.  The Veteran had testified he received no other document, other than the January 2001 order to establish that the adoption was pending.  See transcript on page 5.  

The law and regulations do not permit additional compensation unless there is an actual adoption.  Prior to November 2010, there is no documentation that an adoption took place, to include a copy of the decree of adoption or a copy of the adoptive placement agreement.  The Veteran's proof of adoption in November 2010 would not apply to CS, as he turned 18 years old in May 2009, and the law requires that the child be under 18 years old when the adoption took place.  38 U.S.C.A. § 101(4)(A)(i); 38 C.F.R. § 3.57(a).  The Board is bound by the statutory scheme created by Congress, and is not permitted to award payments other than as authorized by Congress.  See Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 (1992) citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990) ("[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.").  

The Board notes that not only has the Veteran not provided the documentation to support an adoption of CS and SB prior to November 2010, but the evidence of record essentially refutes his allegations of an intent to adopt CS and SB from the time he was awarded custody of them in January 2001.  The evidence also refutes his allegations that CS and SB had lived with him since they were born (see Board hearing transcript on page 14) or since the time he was awarded custody in January 2001 (see Decision Review Officer hearing transcript on page 4).  For example, within approximately six months of the Veteran being awarded custody of CS and SB, he completed an application for Social Security Administration benefits.  In a "Daily Activities Questionnaire," completed by the Veteran on June 30, 2001, he was asked, "Do you take care of children, pets, a spouse or parents?", and the Veteran wrote, "No."  See page 3, item # 4.  The Veteran noted he would take his grandchildren to school or the YMCA, see page 1, item # 1, but there was no indication he had any children living with him.  He also reported that he spent time mostly by himself and did not visit with family members, see page 3, item #s 2 & 3, and he reported he lived with family, see page 1, item #2.  The Veteran's daughter (AS) also completed this same form, where she completed it on behalf of the Veteran, which she signed July 10, 2001.  She also wrote "No" when asked if the Veteran took care of children.  See page 3, item # 4.  She reported that the Veteran was visited by her and "her children."  Id. at item # 3A.  She reported the Veteran lived alone.  See page 1, item # 2.

The Board notes that AS is the mother of CS and SB, and she would have first-hand knowledge of whether the Veteran was taking care of her children.  She reported both that the Veteran lived alone and that he was not taking care of children.  This would indicate that in July 2001, CS and SB were not living with the Veteran.  This conclusion is supported by the Veteran's own report that he was not taking care of any children in June 2001, which is six months after he was awarded custody of CS and SB.  These two pieces of evidence refute the Veteran's allegations that CS and SB lived with him at least since he was awarded custody in January 2001.  

Further supporting the finding that CS and SB did not live with the Veteran are multiple VA medical records, which show the Veteran consistently reported he lived alone.  See December 2, 2002, and February 24, 2003, records ("lives alone."); April 14, 2003, record ("Vet reports that he was residing alone."); April 16, 2003, record ("lives by himself."); April 16, 2003, record (different one) ("lives alone."); June 11, 2003, record ("He lives alone."); September 17, 2003 record ("He lives alone."); December 4, 2003, record ("lives alone."); and April 27, 2004 ("He lives alone and stays to himself most of the time.").  In the September 2003 record, the Veteran reported that he lived alone but that his grand kids, "(Eight of them)" would come to his house after school.  He stated he would take them to football practice and stay with them until "their parents come back from the job."  See September 17, 2003, record.  In a November 2003 VA examination report, the examiner wrote, "Patient has one son and two daughters.  Patient's children are grown and live by themselves."  See report.  (The Veteran has three children from his marriage to his wife, who were born in 1971, 1973, and 1978.  See birth certificates.)  Then from approximately August 2004 to November 2008, the Veteran consistently reported he lived with his wife without any report of living with any children.  See VA treatment records.  

The Veteran also reported similar facts when he was evaluated by non-VA personnel.  A July 2001 disability evaluation shows the examiner noted the Veteran lived alone.  An August 2001 psychiatric evaluation shows the examiner wrote the Veteran lived alone.  A May 2003 private psychosocial evaluation/assessment shows the Veteran reported he had three children "ranging in age from 32 to 25."  In May 2003, CS was 12 years old and SB was 10 years old.  The Veteran's children were born between 1971 and 1978, which would put their age range as between 25 to 32 years old.  

The Board finds it highly unlikely that if the Veteran was living with CS and SB since at least January 2001, that he would consistently report living alone from 2001 to 2004.  The facts demonstrated in these records directly contradict the Veteran's sworn testimony at both the December 2007 Decision Review Officer hearing, where the Veteran reported he had been taking care of CS and SB since January 2001, and the May 2012 hearing, where the Veteran reported he had taken care of these children since they were born (they were born in the early 1990s).  While the Veteran reported one time about having the grandkids over his house in September 2003, he was clear in that the grandchildren's parents would come pick them up from his house, which would indicate they did not live there.  

Going back to the May 2003 private psychosocial evaluation/assessment, it would seem that if the Veteran had the intent to adopt CS and SB, he would have included them in reporting his family history.  In Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011), the Court held that the Board could use silence in medical records as contradictory evidence only if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the these records, citing to Fed.R.Evid. 803(7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  In other words, the Board could draw a negative inference in these type of circumstances.  

The Board finds that such holding can be applied to the facts in this case.  During this period of time beginning in 2001, the Veteran reported living alone, that he had three grown children, whose ages ranged well above those of CS and SB (and were consistent with the ages of his and his wife's children), and that he was living with his wife without mention of anyone else living with them.  Such facts were reported when the Veteran was discussing his family and social history.  The Veteran's failure to report that he had two grandchildren living with him or that he was in the process of adopting his grandchildren is evidence that the Veteran was not seeking to adopt CS and SB during this time period, nor were they living with him since 2001.  Based on the facts in the claims file, the Board finds that it can reasonably infer that from July 2001 to November 2008, CS and SB were not living with the Veteran, nor was the Veteran in the process of adopting them that entire time period.  Thus, the Veteran's statements and testimony that he had always intended to adopt them since being awarded custody in January 2001 are accorded no probative value.  

The Board has reviewed the lay statements the Veteran submitted following the May 2012 Board hearing.  Neither statement would meet the requirements of the statute, and the Board does not find that either statement is credible.  As for AS's statement, she completed a part of the Veteran's Social Security application, and specifically noted that the Veteran did not take care of children.  The July 2001 report directly contradicts her May 2012 statement, as it would make no sense that she would want her father to adopt her children but report the Veteran was not taking care of any child in July 2001.  As for LC claiming she provided care for the children from 2001 to 2008, the contemporaneous records contradict this statement.  Again, from 2001 to 2004, the Veteran reported living alone.  The Board finds it is reasonable to conclude that the average person would not report living alone if children (or anyone else) were also living at the home.  From 2004 to 2008, the Veteran reported with whom he was living, which did not include any child.  Thus, both lay statements are rejected as not credible.  

Regardless of whether the Board finds the Veteran's and other lay statements credible regarding the Veteran's intent to adopt CS and SB, because the Veteran did not submit the proper documentation to show he had adopted CS before he was 18 years old, he cannot have him added as dependent child at any point in time.  Because the Veteran did not submit the proper documentation to show he had adopted SB prior to November 2010, he cannot have her added as a dependent child prior to that date.  

Accordingly, the Board must find that as to CS, there is no basis in law in which to consider him a dependent for purposes of additional benefit payments throughout the appeal period.  As to SB, there is no basis in law in which to consider her a dependent for purposes of additional benefit payments prior to November 2010.  


ORDER

Entitlement to additional compensation for CS as a dependent child is denied.

Entitlement to additional compensation for SB as a dependent child prior to November 2010 is denied.



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


